 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     GREENGATE FRESH, LLLP, an Arizona              CASE NO. 2:18-cv-03161-JAM-EFB
11   limited liability limited partnership,         Consolidated with
                                                    2:18-cv-03183- JAM-EFB
12                        Plaintiff,

13          vs.                                     ORDER APPROVING PLAINTIFFS’
                                                    STIPULATION REGARDING SALE OF
14   TRINITY FRESH PROCUREMENT, LLC, a              FIXTURES, FURNITURE AND
     California limited liability company; PAUL     EQUIPMENT AND PAYMENT OF
15   ABESS, individually; and TRINITY FRESH         STORAGE FEES
     MANAGEMENT, LLC, a California limited
16   liability company,

17                        Defendants.

18   SUNTERRA PRODUCE TRADERS, INC., a
     California corporation; 1ST QUALITY
19   PRODUCE, INC., a California corporation;
     PETERSON FARMS, INC., a Michigan
20   corporation; COASTAL PACIFIC SALES,
     LLC, a Washington limited liability company;
21   and FROERER FARMS, INC., an Oregon
     corporation, D/B/A OWYHEE PRODUCE,
22
                   Intervening Plaintiffs,
23
            vs.
24
     TRINITY FRESH DISTRIBUTION, LLC,



                                               1
 1   California limited liability company; TRINITY
     FRESH MANAGEMENT, LLC, California
 2   limited liability company; TRINITY FRESH
     PROCUREMENT, LLC, California limited
 3   liability company; and PAUL P. ABESS, an
     individual,
 4
                    Defendants.
 5   FRESHPOINT DENVER, INC., a Colorado
     corporation, and RUBY ROBINSON
 6   COMPANY, LLC, an Illinois limited liability
     company
 7
                   Consolidated Plaintiffs,
 8
                           v.
 9
     TRINITY FRESH DISTRIBUTION, LLC,
10   California limited liability company;
     TRINITY FRESH MANAGEMENT, LLC,
     California limited liability company;
11   TRINITY FRESH PROCUREMENT, LLC,
     California limited liability company; and
12   PAUL P. ABESS, an individual,

13                 Consolidated Defendants.

14

15          Having read and considered the Stipulation Regarding the Sale of the Fixture, Furniture

16   and Equipment (“FF&E”) and the Payment of Storage Fees by: (1) Plaintiffs,              Plaintiff

17   GreenGate Fresh, LLLP (“GreenGate”), Intervening Plaintiffs Sunterra Produce Traders, Inc.,

18   1st Quality Produce, Inc., Peterson Farms, Inc., Coastal Pacific Sales, LLC; and Froerer Farms,

19   Inc. d/b/a Owyhee Produce (collectively “Intervening Plaintiffs”) and Consolidated Plaintiffs

20   FreshPoint Denver, Inc. and Ruby Robinson Co., LLC (the “FreshPoint Group,” GreenGate,

21   Intervening Plaintiffs and the FreshPoint Group are, together, the “Plaintiffs”); and (2) Patrick

22   Bulmer of California Receivership Services       (the “Receiver”), and good cause appearing

23   therefor,

24          IT IS HEREBY ORDERED that said Stipulation is granted in its entirety as follows:




                                                 2
 1         1.     The FF&E shall be sold to Bar None Auction for a purchase price of $12,000. The

 2   Receiver shall direct Bar None Auction to remit $6,000 of the purchase price to 8200 Berry

 3   Associates, LLC (“Landlord”) as payment of the storage fees on the FF&E in a manner

 4   instructed by the Landlord. The Receiver shall direct Bar None Auction to remit $6,000 of the

 5   purchase price by check made payable to the “Trinity Fresh PACA Trust Account” and sent to

 6   the Administrative Counsel, attn.: June Monroe, Rynn & Janowsky, LLP, 4100 Newport Place

 7   Drive, Suite 700, Newport Beach, CA 92660.

 8         2.     The cooling units and compressor affixed to the 8200 Berry Avenue, Suites

 9   130/140/150, Sacramento, CA 95828 (“Premises”) shall be abandoned.

10         3.     The vehicles on the Premises shall be sold by auction and the sales proceeds shall

11   be handled in the manner set forth in the Receivership Order [ECF No. 40].

12

13         IT IS SO ORDERED.

14

15   DATED: 3/25/2019                                  /s/ John A. Mendez___________________
                                                       HON. JOHN A. MENDEZ
16                                                     JUDGE OF THE U.S. DISTRICT COURT

17

18

19

20

21

22

23

24




                                               3
